Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amended claims submitted on 06/23/2022, claims 4-10, 17, 23 and 26-39 are all the claims pending in the application. 

Applicant Response
In Applicant’s argument/remark made in amendment dated on 06/23/2022, Applicant amended claims 4, 6-7, 27, 31 and 39 and argued against objections and rejections previously set forth in the Office Action dated 04/20/2022.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been  timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/23/2022has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	
Claims 4, 8, 9,10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gatzke (Pub. No.: US 20030163045 Al, Pub. Date: August 28, 2003) in view of Li et al (Pub No.: US 20120165677 A1, Pub. Date: 2012-06-28) in further view of Bhavaraju (Pub No.: US 20160081597 A1, Pub. Date: March 24, 2016) and in further view of Poland (Pub. No.: US 20160015368 Al, Pub. Date: 2016-01-2) 

Regarding independent Claim 4 , 
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0026], “ultrasound images may be stored and executed by the ultrasound plug-in module 10, by the patient monitor unit 20, or by a remote processor at the remote location. The algorithms would generate the ultrasound displays and may process pressure waveforms, cardiac waveforms, and ultrasound waveforms in a continuous manner.”), the patient monitor comprising:
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent (subject information), wherein the display is configured to operate in one from among a first mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode ) and a second mode ( see Gatzke: Fig. 3A. [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display (second mode).”), and 
a processor configured to:
in response to receiving a mode switch control signal generated in an ultrasonic measurement device in response to a user input received through [module] provided in a case of the ultrasonic measurement device used for acquiring the ultrasonic image (see Gatzke: Fig.1, [0025], “  an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 to a particular region of the heart to obtain an optimal view of the heart. ”), while the display operates in the first mode (see Gatzke: Fig.2, [0030], “A separate display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), switch an operation mode of the display from the first mod (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.” i.e. when the ultrasound device is connected to the patient monitor the display is switched from displaying only vital sign information to displaying vital sign information and ultrasound image ), and 
in response to the receiving the mode switch control signal generated in the ultrasonic measurement device (see Gatzke: Fig.2, [0030], “A cable 96 (receiving a mode switch control signal) is connected from the ultrasound imaging unit 90 to a trans-nasal TEE probe, entering the patient through a nasal passage, residing in the esophagus.”, i.e. connecting the ultrasound module 10 generates a switch signal to generate or receive an ultrasound image), in response to a user input received through the [module] provided in the case of the ultrasonic measurement device while the display operates in the second mode (see Gatzke: Fig.2, [0031], “ the ultrasound imaging unit 90 is illustrated as a dedicated display unit. A separate display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70. The patient monitor display unit 92 may be used to also display ultrasound derived images or data.”), switch the operation mode of the display from the second mode to the first mode (see Gatzke: Fig.1, [0025], “a schematic diagram of an embodiment of a system including an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 to a particular region of the heart to obtain an optimal view of the heart.”, i.e. when the ultrasound device is unplugged from the patient monitor device only the content of the first mods will be displayed) 
wherein the first mode is for providing, on the display, a first content screen which displays information of the vital sign and does not display the ultrasonic image (see Gatzke: Fig.1, [0026], “patient monitor unit 20 is a modular device including a display 35, which the physician monitors at the bedside. Multiple small modules 40 are provided that plug into various slots within the patient monitor unit 20. For instance, if it is necessary to monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient.”), and 
wherein the second mode is for providing, on the display, a second content screen which displays a part of the information of the vital sign and displays the ultrasonic image so that the ultrasonic image overlaps a remaining part of the information of the vital sign (see Gatzke: Fig.3A and Fig.3B, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”), so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign [reduced] by the ultrasonic image (see Gatzke: Fig.3A and Fig.3B, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”),
	As shown above, Gatzke teaches or suggests a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.3A and 3B, [0033], displaying  physiological parameters (vital signs) and ultrasound imaging as a split screen or “window” in “window” display wen the ultrasound devise is connected to the EKG device as shown in Figure 1.). 
	In addition, Examiner notes that the patient monitor user can switch between the vital sign information and the ultrasound image by simply connecting and disconnecting the ultrasound module form the patient monitor system. In other words, when the ultrasound deceive is not connected to the patient monitor device, the operation is in the first mode of operation and only display the vital sign information and when the operation connect the ultrasound device , the vital sign and the ultrasound image are displayed on the same screen which is the second mode. 
	Furthermore, Examiner notes that the patient monitor of Gatzke can display both the ultrasound image and the vital sign measurement information in a split screen and pip view display as shown in Fig.3A and 3B and Paragraph [0033]. ( see the Reproduced image below.)

    PNG
    media_image1.png
    597
    521
    media_image1.png
    Greyscale


  
	However, Gatzke does not explicitly teach or suggest the system wherein :
the information of the vital sign has an appearance in which the remaining part of the information of the vital sign covered by the ultrasonic image.
a processor is configured to switch between the first mode and the second mode in response to user input is entered through an operation interface of a device and 
a user input received through a button provided in a case of the ultrasonic measurement device used for acquiring the ultrasonic image and uses to switch image.
	
	Li teaches the system that provide information of the vital sign has an appearance in which the remaining part of the information of the vital sign covered by the ultrasonic image ( see Fig3.3, [0037], “ the medical imaging method includes the following steps of: acquiring an ultrasound image and a photoacoustic image (as shown in step S302); overlapping the ultrasound image and the photoacoustic image to generate an overlapped image (as shown in step S304).”, i.e. two medical images can be presented  on a display with one image overlapping or covering another medical image ) ) See also [0031],[0038] describing ultrasound image and a photoacoustic image overlapping )
	Because both Gatzke and Li address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, taught by Gatzke to include the system ultrasound image covering or overlapping another medical image as taught by Li. After modification of Gatzke, the patient monitor  system the display ultrasound image and vital sign information in a split screen or in "window-in-window" display  can also display the ultrasound image and the vital sign information by overlapping the ultrasound image over the vital sign information as taught by Li. One would have been motivated to make such a combination in order to provide a clear visible and precise information of an image by  increasing or decreasing the size of the important information.

	Gatzke and Li does not explicitly teach or suggest a patient monitor system wherein :
 processor is configured to switch between the first mode and the second mode in response to user input is entered through an operation interface of a device 
a user input received through a button provided in a case of the ultrasonic measurement device used for acquiring the ultrasonic image and uses to switch image.
an ultrasound device with switching mechanism that uses the button to switch between the first mode and second mode.

	However, Bhavaraju teaches the system comprising a processor configured to switch between a first mode and the second mode of operation based on user input is entered through an operation interface of a device (see Bhavaraju: Fig.1, [0009], [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because Gatzke, Li and Bhavaraju address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, taught by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 
	As shown above, Gatzke teaches or suggests a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.3A and 3B, [0033], displaying  physiological parameters (vital signs) and ultrasound imaging as a split screen or “window” in “window” display wen the ultrasound devise is connected to the EKG device as shown in Figure 1. Li teaches overlapping or covering one medical image with another medical image . Furthermore, Bhavaraju teaches or suggests a real time switching between a first or initial mode of user interaction and a second or new mode of user interaction, i.e. the biological monitoring device is capable of switching between first mode and second mode based on user input.

	However, Gatzke, Li and Bhavaraju does not explicitly teach or suggest an ultrasound device with switching mechanism that uses the button to switch between the first mode and second mode.
	Poland teaches or suggests a user input received through a button provided in a case of the ultrasonic measurement device used for acquiring the ultrasonic image and uses to switch image ( see Poland: Fig.1, [0036], “the ultrasound image acquisition device further comprises an input device for enabling a user to command the ultrasound imaging system. By this, providing an input to the ultrasound imaging system is facilitated as the user may do so readily with the ultrasound image acquisition device. For example, if the ultrasound image acquisition device is a smart probe, it may include a button on the probe housing that allows the user to switch imaging modes or start and stop scanning.”). See also [0054] describing The console device 16, 18 may comprise an input device 28. The input device 28 may have buttons, a keypad and/or a touch screen to provide an input mechanism to a user of the ultrasound imaging system 10. Additionally, or alternatively, other mechanisms may be present in the input device 28 to enable a user to control the ultrasound imaging system 10.”)
	Because Gatzke, Li,  Bhavaraju and Poland are from the same/similar field of endeavor patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system taught by Gatzke to include a user input received through a button provided in a case of the ultrasonic measurement device used for acquiring the ultrasonic image and uses to switch image as taught by Poland. After modification of Gatzke, the ultrasound image device that is attached to the patient monitor device using a probe to switch the displayed image between the first mode of vital sign information and the second mode of ultrasonic image and vital sign information by incorporating a button on the ultrasound device casing to enable or activate ultrasound image as taught by Poland. One would have been motivated to make such a combination in order to provide an efficient and easily accessible control button to control the content of the patient monitor by simply engaging and disengaging the ultrasound device by toggling the button.
Regarding Claim 8,
	Gatzke, Li,  Bhavaraju and Poland teaches all the limitations of Claim 4. Bhavaraju further teaches that in a case where setting of inhibition of switching between the first mode and the second mode is made, the processor is configured to not perform switching between the first mode and the second mode (see Bhavaraju: Fig.4, [0132], “first level of signal usability does not result in a switch or transition of modes. A subsequent determination is made of a level of signal usability (step 130), and if the subsequent level of signal usability is sufficiently different from the first level (step 132), i.e., satisfies a transition criteria, e.g., is greater than or equal to a threshold level of difference, then the mode may be changed from the initial mode to a subsequent mode (step 134). That is, the mode may switch depending on whether the evaluation determined that the criteria (or criterion) for mode switching was met.”)
	Because both Gatzke and Bhavaraju address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Gatzke to include the system that inhabit switching operation as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals.

Regarding Claim 9, 
	Gatzke, Li,  Bhavaraju and Poland teaches all the limitations of Claim 4. Gatzke further teaches the system wherein in the second mode, the processor is configured to prohibits setting related to the vital sign (see for e.g. Gatzke: Fig. 2, [0025], showing a standalone ultrasound imaging unit 90. i.e. all the settings for the vital signs are unavailable/prohibited)

Regarding Claim 10,
	Gatzke, Li,  Bhavaraju and Poland teaches all the limitations of Claim 4. Gatzke further teaches the system wherein in the first mode, processor is configured to prohibits setting related to the ultrasonic image ( see for e.g. Gatzke Fig. 2, [0026] , showing  for example a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. i.e. all the settings for the ultrasound signs are unavailable ) 

Regarding independent Claim 17,
	Gatzke, Li,  Bhavaraju and Poland teaches a physiological information measurement system (see Gatzke: Fig.1, [0025], describing patient monitor unit 20 with a physiological information measurement system) comprising: 
the ultrasonic measurement device which receives the received wave of the ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], “system including an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity.”); and 
the patient monitor according to claim 4, (Claim 17 is directed to a system claim that has a similar/same claim limitations and scope as Claim 4 and are rejected under the same rationale.) 

6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gatzke in view of   Li,  Bhavaraju and Poland as applied to claims 4, 8, 9,10 and 17 as shown above and in further view of Sandy et al. (Pub. No.: US 20060058660 Al Pub. Date: Mar. 16, 2006)

Regarding Claim 23,
	As shown above, Gatzke, Li,  Bhavaraju and Poland teaches all the limitations of Claim 4. Gatzke further teaches the system wherein:
the processor is configured to, in the first mode, cause the display to display the first content screen(see for e.g. Gatzke: Fig. 2, [0031], “patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70” i.e. display 92 showing information of only the vital sign on the first screen), and
the processor is configured to, in the second mode, cause the display to display the second content screen (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	Gatzke, Li,  Bhavaraju and Poland does not explicitly teach/disclose the system wherein the information of the vital sign and the ultrasonic image are stored in a memory and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory.
	However, Sandy teaches the system wherein the information of the vital sign and the ultrasonic image are stored in a memory (see Sandy: Fig. 5, [0038], illustrating “the ultrasound monitoring system 44 and the anesthesia monitoring system 46 each communicate with a central database 52. Since the ultrasound monitoring system 44 and the anesthesia monitoring system 46 receive the common synchronization signal 50, the ultrasound images and hemodynamic measurements stored at the central database 52 are synchronized with each other. The central database 52 can be any type of storage media, including part of a hospital information system (HIS). A”) and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory (see Sandy: Fig. 5, [0038], “A remote display terminal 54 can be in communication with the central database 52 to retrieve and display the images from the ultrasound monitoring system 44 and the hemodynamic measurements from the anesthesia monitoring system 46. The measurements and ultrasound images can be simultaneously displayed in synchronization for analysis by the clinician.”)
	Because Gatzke, Li,  Bhavaraju and Poland in view of Sandy are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of Gatzke - Bhavaraju   to include a system wherein the information of the vital sign and the ultrasonic image are stored in a memory and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory as taught by Sandy. One would have been motivated to make such a combination in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Sandy, [0008]).

8.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gatzke (Pub. No.: US 20030163045 Al, Pub. Date: August 28, 2003) in view of Li et al (Pub No.: US 20120165677 A1, Pub. Date: 2012-06-28)  and in further view Bhavaraju (Pub No.: US 20160081597 A1, Pub. Date: March 24, 2016)

Regarding independent claim 6,
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient) and an ultrasonic image that is based on reflection signal corresponding to an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0026], “ultrasound images may be stored and executed by the ultrasound plug-in module 10, by the patient monitor unit 20, or by a remote processor at the remote location. The algorithms would generate the ultrasound displays and may process pressure waveforms, cardiac waveforms, and ultrasound waveforms in a continuous manner.”), the patient monitor comprising:
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent (subject information)),
wherein the display is configured to operate in one from among a first mode, which is for providing, on the display, a first content screen which displays information of the vital sign and does not display the ultrasonic image  (see Gatzke: Fig.1, [0026], “patient monitor unit 20 is a modular device including a display 35, which the physician monitors at the bedside. Multiple small modules 40 are provided that plug into various slots within the patient monitor unit 20. For instance, if it is necessary to monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient.”), and 
a second mode, which is for providing, on the display, a second content screen which displays a part of the information of the vital sign and displays the ultrasonic image so that the ultrasonic image overlaps a remaining part of the information of the vital sign (see Gatzke: Fig.3A and Fig.3B, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”), so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign is [reduced] by the ultrasonic image (see Gatzke: Fig.3A and Fig.3B, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”),
a processor configured to:
obtain the reflection signal from an ultrasonic measurement device used for acquiring the ultrasonic image,3Appln. No.: 15/770,665 detect whether the reflection signal is in a state of change (see Gatzke: Fig.1, [0025], “ A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 to a particular region of the heart to obtain an optimal view of the heart.” i.e. TEE probe 30 creates a reflection signal from an ultrasonic measurement device and when it is connected with the patient monitor changes the state of the image)
in response to the detecting that reflection signal is in the state of change (see Gatzke: Fig.1, [0025], “ A cable 25 is connected  from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity.”, i.e. TEE probe 30 creates a reflection signal from an ultrasonic measurement device and when it is connected with the patient monitor changes the state of the image)), while the display operates in the first mode (see Gatzke: Fig.2, [0030], “A separate display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), [switch ] an operation mode of the display from the first mode to the second mode (see Gatzke: Fig.3A, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”), and 
in response to the detecting that the reflection signal is not in the state of change for a predetermined time period while the display operates in the second mode, switch the operation mode of the display from the second mode to the first mode (see Gatzke: Fig.4, [0034], At operation 130, the ultrasound imaging unit 10, 90 or the patient monitor unit 20 continuously transmits the diagnostic data to the physician at another location to analyze the diagnostic data. At operation 140, if the diagnostic data is adequate (ultrasonic image is not changed) to determine a medical treatment for the patient, then, at operation 150, the physician recommends the medical treatment for the patient to the user. Otherwise, from operation 140, the method returns to operation 110 where the procedure is repeated to continuously obtain the diagnostic data.”)  
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
Furthermore, Examiner notes that the patient monitor of Gatzke can display both the ultrasound image and the vital sign measurement information in a split screen and pip view display as shown in Fig.3A and 3B and Paragraph [0033]. 

  However, Gatzke does not explicitly teach/disclose the system wherein :
the information of the vital sign has an appearance in which the remaining part of the information of the vital sign covered by the ultrasonic image.
the processor is configured to switch between the first mode and the second mode in response to device status of the of a device to a patient monitor system.

	Li teaches the system that provide information of the vital sign has an appearance in which the remaining part of the information of the vital sign covered by the ultrasonic image ( see Fig3.3, [0037], “ the medical imaging method includes the following steps of: acquiring an ultrasound image and a photoacoustic image (as shown in step S302); overlapping the ultrasound image and the photoacoustic image to generate an overlapped image (as shown in step S304).”, i.e. two medical images can be presented  on a display with one image overlapping or covering another medical image ) ) See also [0031],[0038] describing ultrasound image and a photoacoustic image overlapping )
	Because both Gatzke and Li address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, taught by Gatzke to include the system ultrasound image covering or overlapping another medical image as taught by Li. After modification of Gatzke, the patient monitor  system the display ultrasound image and vital sign information in a split screen or in "window-in-window" display  can also display the ultrasound image and the vital sign information by overlapping the ultrasound image over the vital sign information as taught by Li. One would have been motivated to make such a combination in order to provide a clear visible and precise information of an image by  increasing or decreasing the size of the important information.

	  However, Gatzke and Li does not explicitly teach/disclose the system wherein :
the processor is configured to switch between the first mode and the second mode in response to device status of the of a device to a patient monitor system.

	However, Bhavaraju teaches the system wherein the processor is configured to switch between the first mode and the second mode in response to device status of a device to a patient monitor system (see Bhavaraju: Fig.1, [0009] and [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  	

	Because both Gatzke, Li and Bhavaraju address the same issue of displaying information from different devices that provide different information by controlling the input source ,  accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

Regarding independent claim 7,  
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on physiological signal of a subject (see Gatzke: Fig.1, [0026], monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0026], “ultrasound images may be stored and executed by the ultrasound plug-in module 10, by the patient monitor unit 20, or by a remote processor at the remote location. The algorithms would generate the ultrasound displays and may process pressure waveforms, cardiac waveforms, and ultrasound waveforms in a continuous manner.”), the patient monitor comprising:
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent (subject information), wherein the display is configured to operate in one from among a first mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode ) and a second mode ( see Gatzke: Fig. 3A. [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display (second mode).”), and 
a processor configured to determine whether the vital sign is in a degraded state (see Gatzke: Fig. 2, [0022],  “The ultrasound imaging unit may incorporate alarms indicating to the user whether the patient's cardiac functions, such as stroke volume, contractility, etc. have exceeded a predetermined threshold. Accordingly, the ultrasound imaging unit would continuously acquire patient monitoring information and present the information as trend data rather than instantaneous data.”)
the processor is configured to switch between the second mode to first mode in response to the determining that the vital sign is the degraded state (see Gatzke: Fig. 2, [0022], “The ultrasound imaging unit may incorporate alarms indicating to the user whether the patient's cardiac functions (vital sign is the degraded state), such as stroke volume, contractility, etc. have exceeded a predetermined threshold. Accordingly, the ultrasound imaging unit would continuously acquire patient monitoring information and present the information as trend data rather than instantaneous data.”…[0028], “An alarm may be triggered at the bedside and/or at the central station if the processor determines from the waveforms that the patient's diagnostics exceed predetermined thresholds. A physician at the central station may send a feedback signal via the network to the patient monitor unit 20 to manipulate the ultrasound image to optimize the image, to manipulate the TEE probe 30, or to command further testing.”
after the display is switched to operate in the first mode, determine that the vital sign is not in the degraded state for a predetermined time period, in response to the determining that the vital sign is not in the degraded state for the predetermined time period, switch the display from the first mode to the second mode ( see Gatzke : Fig.2, [0031], “the ultrasound imaging unit 90 is illustrated as a dedicated display unit. A separate display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70. The patient monitor display unit 92 may be used to also display ultrasound derived images or data. The ultrasound imaging unit 90 may include sophisticated image demodulation techniques, such as acoustic quantification or color kinesis or regional wall motion, which is an algorithm to determine abnormal heart wall motions. These sophisticated image demodulation techniques could be applied to the ultrasound image information by either local processing, or remote processing capability”)
wherein the first mode is for providing, on the display, a first content screen which displays information of the vital sign and does not display the ultrasonic image (see Gatzke: Fig.1, [0026], “patient monitor unit 20 is a modular device including a display 35, which the physician monitors at the bedside. Multiple small modules 40 are provided that plug into various slots within the patient monitor unit 20. For instance, if it is necessary to monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient.”), and  
wherein the second mode is for providing, on the display, a second content screen which displays a part of the information of the vital sign and displays the ultrasonic image (see Gatzke: Fig.3A and Fig.3B, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”), so that the ultrasonic image [reduces] the remaining part of the information of the vital sign, so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign is [reduced] by the ultrasonic image (see Gatzke: Fig.3A and Fig.3B, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”),

	As shown above, Gatzke teaches or suggests a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.3A and 3B, [0033], displaying  physiological parameters (vital signs) and ultrasound imaging as a split screen or “window” in “window” display wen the ultrasound devise is connected to the EKG device as shown in Figure 1.). In addition, Examiner notes that the patient monitor user can switch between the vital sign information and the ultrasound image by simply connecting and disconnecting the ultrasound module form the patient monitor system. In other words, when the ultrasound deceive is not connected to the patient monitor device, the operation is in the first mode of operation and only display the vital sign information and when the operation connect the ultrasound device , the vital sign and the ultrasound image are displayed on the same screen which is the second mode.”)

Gatzke does not explicitly teach or suggest the system wherein:
ultrasonic image overlaps the remaining part of the information of the vital sign, so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign is covered by the ultrasonic image
the processor is configured to switch between the first mode and the second mode in response to user input is entered through an operation interface of a device and 
a user input received through a button provided in a case of the ultrasonic measurement device used for acquiring the ultrasonic image and uses to switch image.

	However, Li teaches the system that provides an ultrasonic image overlaps the remaining part of the information of the vital sign, so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign is covered by the ultrasonic image ( see Fig3.3, [0037], “ the medical imaging method includes the following steps of: acquiring an ultrasound image and a photoacoustic image (as shown in step S302); overlapping the ultrasound image and the photoacoustic image to generate an overlapped image (as shown in step S304).”, i.e. two medical images can be presented  on a display with one image overlapping or covering another medical image ) ) See also [0031],[0038] describing ultrasound image and a photoacoustic image overlapping )
	Because both Gatzke and Li address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, taught by Gatzke to include the system ultrasound image covering or overlapping another medical image as taught by Li. After modification of Gatzke, the patient monitor  system the display ultrasound image and vital sign information in a split screen or in "window-in-window" display  can also display the ultrasound image and the vital sign information by overlapping the ultrasound image over the vital sign information as taught by Li. One would have been motivated to make such a combination in order to provide a clear visible and precise information of an image by  increasing or decreasing the size of the important information.

	Gatzke and Li does not explicitly teach or suggest a patient monitor system wherein :
 processor is configured to switch between the first mode and the second mode in response to user input is entered through an operation interface of a device 

	Bhavaraju teaches the system comprising a processor configured to switch between a first mode and the second mode of operation based on user input is entered through an operation interface of a device (see Bhavaraju: Fig.1, [0009], [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because both Gatzke, Li and Bhavaraju address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, taught by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 


9.	Claims 27, 28, 29, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gatzke (Pub. No.: US 20030163045 Al, Pub. Date: August 28, 2003) in view of Li et al (Pub No.: US 20120165677 A1, Pub. Date: 2012-06-28) and in further view Bhavaraju (Pub No.: US 20160081597 A1, Pub. Date: March 24, 2016)

Regarding independent claim 27,
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0026], “ultrasound images may be stored and executed by the ultrasound plug-in module 10, by the patient monitor unit 20, or by a remote processor at the remote location. The algorithms would generate the ultrasound displays and may process pressure waveforms, cardiac waveforms, and ultrasound waveforms in a continuous manner.”), the patient monitor comprising:
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent (subject information), wherein the display is configured to operate in one from among a first mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode ) and a second mode ( see Gatzke: Fig. 3A. [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display (second mode).”), and 
a processor configured to switch an operation mode of the display between the first mode and the second mode (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.” i.e. when the ultrasound device is connected to the patient monitor the display is switched from displaying only vital sign information to displaying vital sign information and ultrasound image ),
wherein the first mode is for providing, on the display, a first content screen which displays information of the vital sign and does not display the ultrasonic image (see Gatzke: Fig.1, [0026], “patient monitor unit 20 is a modular device including a display 35, which the physician monitors at the bedside. Multiple small modules 40 are provided that plug into various slots within the patient monitor unit 20. For instance, if it is necessary to monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient.”), and 
wherein the second mode is for providing, on the display, a second content screen which displays a part of the information of the vital sign and displays the ultrasonic image so that the ultrasonic image [reduces] a remaining part of the information of the vital sign so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign is [reduced] by the ultrasonic image (see Gatzke: Fig.3A and Fig.3B, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”)
wherein the information of the vital sign includes a measurement value and a waveform (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”)
wherein, in the switching between the first mode and the second mode, a position of the measurement value on the display is not changed (see Gatzke: Fig.2, [0030], “The patient monitor unit 20 and the ultrasound imaging unit 90 each may independently or concurrently download patient monitoring information to the central station. The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information or may download the images to the patient monitor unit 20 or the central station for processing. A cable 96 is connected from the ultrasound imaging unit 90 to a trans-nasal TEE probe, entering the patient through a nasal passage, residing in the esophagus”), and
wherein the measurement value is included in the part of the information of the vital sign (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen.”)
	As shown above, Gatzke teaches or suggests a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.3A and 3B, [0033], displaying  physiological parameters (vital signs) and ultrasound imaging as a split screen or “window” in “window” display wen the ultrasound devise is connected to the EKG device as shown in Figure 1.). In addition, Examiner notes that the patient monitor user can switch between the vital sign information and the ultrasound image by simply connecting and disconnecting the ultrasound module form the patient monitor system. In other words, when the ultrasound deceive is not connected to the patient monitor device, the operation is in the first mode of operation and only display the vital sign information and when the operation connect the ultrasound device , the vital sign and the ultrasound image are displayed on the same screen which is the second mode.

	However, Gatzke does not explicitly teach/disclose the system wherein :
displays a part of the information of the vital sign and displays the ultrasonic image so that the ultrasonic image overlaps a remaining part of the information of the vital sign so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign is covered by the ultrasonic image
the processor is configured to switch between the first mode and the second mode in input signal manipulation or change.

	Li teaches the system that provide information of the vital sign has an appearance in which the remaining part of the information of the vital sign covered by the ultrasonic image ( see Fig3.3, [0037], “ the medical imaging method includes the following steps of: acquiring an ultrasound image and a photoacoustic image (as shown in step S302); overlapping the ultrasound image and the photoacoustic image to generate an overlapped image (as shown in step S304).”, i.e. two medical images can be presented  on a display with one image overlapping or covering another medical image ) ) See also [0031],[0038] describing ultrasound image and a photoacoustic image overlapping )
	Because both Gatzke and Li address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, taught by Gatzke to include the system ultrasound image covering or overlapping another medical image as taught by Li. After modification of Gatzke, the patient monitor  system the display ultrasound image and vital sign information in a split screen or in "window-in-window" display  can also display the ultrasound image and the vital sign information by overlapping the ultrasound image over the vital sign information as taught by Li. One would have been motivated to make such a combination in order to provide a clear visible and precise information of an image by  increasing or decreasing the size of the important information.

Gatzke and Li does not explicitly teach/disclose the system wherein :
the processor is configured to switch between the first mode and the second mode in response to device status of the of a device to a patient monitor system.

	Bhavaraju teaches the system wherein the processor is configured to switch between the first mode and the second mode in input signal manipulation or change (see Bhavaraju: Fig.1, [0009] and [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because Gatzke, Li  and Bhavaraju address the same issue of displaying information from different devices that provide different information by controlling the input source, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in input signal manipulation or change as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

Regarding claim 28,
	Gatzke, Li  and Bhavaraju teaches all the limitations of Claim 27. Gatzke further teaches the system wherein the ultrasonic image is overlapped on the waveform in the second screen (see Gatzke: Fig.3A, [0033], diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen (overlapped on the waveform in the second screen)

Regarding claim 29,
	Gatzke, Li  and Bhavaraju teaches all the limitations of Claim 28. Gatzke further teaches the system wherein the ultrasonic image is overlapped on the waveform without being overlapped on the measurement value (see Gatzke: Fig.3B, [0033], “a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”)  

Regarding claim 30,
	Gatzke, Li  and Bhavaraju teaches all the limitations of Claim 27. Gatzke further teaches the system wherein when switching between the first mode and the second mode, a position of the waveform on the display is not changed (see Gatzke: Fig.4, [0034], At operation 130, the ultrasound imaging unit 10, 90 or the patient monitor unit 20 continuously transmits the diagnostic data to the physician at another location to analyze the diagnostic data. At operation 140, if the diagnostic data is adequate (ultrasonic image is not changed) to determine a medical treatment for the patient, then, at operation 150, the physician recommends the medical treatment for the patient to the user. Otherwise, from operation 140, the method returns to operation 110 where the procedure is repeated to continuously obtain the diagnostic data.”)   

Regarding claim 37,
	Gatzke, Li  and Bhavaraju teaches all the limitations of Claim 4. Gatzke further teaches the system wherein the measurement value includes a plurality of measurement values and the waveform includes a plurality of waveforms (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”), 
wherein first measurement values among the plurality of measurement values are displayed in a first area of the display, and the plurality of waveforms is displayed in a second area of the display and associated with the first measurement values, respectively, the second area corresponding to the first area (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”)herein the processor is further configured to: 10 
while operating in the first mode, control the display to display, on the first content screen, each of the first measurement values in a certain order to visually correspond to its associated waveform among the plurality of waveforms (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”) and 
control the display to switch the operation mode from the first mode to the second mode (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.” i.e. when the ultrasound device is connected to the patient monitor the display is switched from displaying only vital sign information to displaying vital sign information and ultrasound image ), and 
display, on the second content screen, the ultrasonic image on at least a part of the second area, and continue displaying the first measurement values in the certain order so that positions of the first measurement values on the first area of the display are not changed (see Gatzke: Fig.1, [0025], “a schematic diagram of an embodiment of a system including an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 to a particular region of the heart to obtain an optimal view of the heart.”)
	As shown above, Gatzke teaches or suggests a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.3A and 3B, [0033], displaying  physiological parameters (vital signs) and ultrasound imaging as a split screen or “window” in “window” display wen the ultrasound devise is connected to the EKG device as shown in Figure 1.). In addition, Examiner notes that the patient monitor user can switch between the vital sign information and the ultrasound image by simply connecting and disconnecting the ultrasound module form the patient monitor system. In other words, when the ultrasound deceive is not connected to the patient monitor device, the operation is in the first mode of operation and only display the vital sign information and when the operation connect the ultrasound device , the vital sign and the ultrasound image are displayed on the same screen which is the second mode. 
	However, Gatzke does not explicitly teach or suggest the system wherein the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device and a user input received through a button provided in a case of the ultrasonic measurement device used for acquiring the ultrasonic image and uses to switch image.
	Bhavaraju teaches the system comprising a processor configured to switch between a first mode and the second mode of operation based on user input is entered through an operation interface of a device (see Bhavaraju: Fig.1, [0009], [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because both Gatzke, Li and Bhavaraju address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, taught by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

10.	Claims 31, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gatzke (Pub. No.: US 20030163045 Al, Pub. Date: August 28, 2003) in view of Li et al (Pub No.: US 20120165677 A1, Pub. Date: 2012-06-28) in further view Bhavaraju (Pub No.: US 20160081597 A1, Pub. Date: March 24, 2016) in further view of Sandy et al., (Pub. No.: US 20060058660 Al Pub. Date: Mar. 16, 2006)

Regarding independent claim 31, 
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0026], “ultrasound images may be stored and executed by the ultrasound plug-in module 10, by the patient monitor unit 20, or by a remote processor at the remote location. The algorithms would generate the ultrasound displays and may process pressure waveforms, cardiac waveforms, and ultrasound waveforms in a continuous manner.”), the patient monitor comprising:
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent (subject information), wherein the display is configured to operate in one from among a first mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode ) and a second mode ( see Gatzke: Fig. 3A. [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display (second mode).”), and 
a processor configured to switch an operation mode of the display between the first mode and the second mode (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.” i.e. when the ultrasound device is connected to the patient monitor the display is switched from displaying only vital sign information to displaying vital sign information and ultrasound image ),
wherein the first mode is for providing, on the display, a first content screen which displays information of the vital sign and does not display the ultrasonic image (see Gatzke: Fig.1, [0026], “patient monitor unit 20 is a modular device including a display 35, which the physician monitors at the bedside. Multiple small modules 40 are provided that plug into various slots within the patient monitor unit 20. For instance, if it is necessary to monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient.”), and 
wherein the second mode is for providing, on the display, a second content screen which displays a part of the information of the vital sign and displays the ultrasonic image so that the ultrasonic image [reduces] a remaining part of the information of the vital sign so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign is [reduced] by the ultrasonic image (see Gatzke: Fig.3A and Fig.3B, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”)
wherein the information of the vital sign includes a measurement value and a waveform (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”)
wherein the measurement value is included in the part of the information of the vital sign (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen.”), 
	As shown above, Gatzke teaches or suggests a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.3A and 3B, [0033], displaying  physiological parameters (vital signs) and ultrasound imaging as a split screen or “window” in “window” display wen the ultrasound devise is connected to the EKG device as shown in Figure 1.). In addition, Examiner notes that the patient monitor user can switch between the vital sign information and the ultrasound image by simply connecting and disconnecting the ultrasound module form the patient monitor system. In other words, when the ultrasound deceive is not connected to the patient monitor device, the operation is in the first mode of operation and only display the vital sign information and when the operation connect the ultrasound device , the vital sign and the ultrasound image are displayed on the same screen which is the second mode.

However, Gatzke does not explicitly teach/disclose the system wherein :
a second content screen which displays a part of the information of the vital sign and displays the ultrasonic image so that the ultrasonic image overlaps a remaining part of the information of the vital sign so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign is covered by the ultrasonic image
the processor is configured to switch between the first mode and the second mode in input signal manipulation or change.

	Li teaches the system that provide a second content screen which displays a part of the information of the vital sign and displays the ultrasonic image so that the ultrasonic image overlaps a remaining part of the information of the vital sign so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign is covered by the ultrasonic image  ( see Fig3.3, [0037], “ the medical imaging method includes the following steps of: acquiring an ultrasound image and a photoacoustic image (as shown in step S302); overlapping the ultrasound image and the photoacoustic image to generate an overlapped image (as shown in step S304).”, i.e. two medical images can be presented  on a display with one image overlapping or covering another medical image ) ) See also [0031],[0038] describing ultrasound image and a photoacoustic image overlapping )
	Because both Gatzke and Li address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, taught by Gatzke to include the system ultrasound image covering or overlapping another medical image as taught by Li. After modification of Gatzke, the patient monitor  system the display ultrasound image and vital sign information in a split screen or in "window-in-window" display  can also display the ultrasound image and the vital sign information by overlapping the ultrasound image over the vital sign information as taught by Li. One would have been motivated to make such a combination in order to provide a clear visible and precise information of an image by  increasing or decreasing the size of the important information.

	However, Gatzke and Li does not explicitly teach/suggest the system wherein:
the processor is configured to switch between the first mode and the second mode in input signal manipulation or change.

	Bhavaraju teaches the system wherein the processor is configured to switch between the first mode and the second mode in input signal manipulation or change (see Bhavaraju: Fig.1, [0009] and [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because Gatzke, Li and Bhavaraju address the same issue of displaying information from different devices that provide different information by controlling the input source, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in input signal manipulation or change as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 
	Gatzke, Li and Bhavaraju does not explicitly teach or disclose the system wherein the information of the vital sign that is displayed in the first mode includes a measurement value and a waveform, and wherein, in the switching from the first mode to the second mode, the ultrasonic image is overlapped on the screen, on which the measurement value and the waveform are displayed, without being overlapped on the measurement value.
	However, Sandy teaches the system wherein the information of the vital sign that is displayed in the first mode includes a measurement value and a waveform (see Sandy: Fig.1, [0028], “display 10 graphically depicts a series of hemodynamic measurements including at least one ECG trace 12, an invasive blood pressure trace 14, an oxygen saturation trace 16 and an entropy trace 18. Each of the traces 12-16 is made and presented on the display 10 in real time and presents the user with the required information to monitor the patient during the anesthesia procedure.”) and wherein, in the switching from the first mode to the second mode, the ultrasonic image is overlapped on the screen, on which the measurement value and the waveform are displayed, without being overlapped on the measurement value ( see Sandy; Fig.3, [0032][0033], “combined ultrasound and hemodynamic anesthesia monitoring display 30”, “the combined display 30 includes a hemodynamic display section 35 that includes selected hemodynamic measurements, including a pair of ECG traces 36, a pair of invasive blood pressure traces 38 and an oxygen saturation trace 40. The hemodynamic data for the ECG trace 36, blood pressure trace 38 and oxygen saturation trace 40 is received from the anesthesia monitoring system, while the ultrasound image 32 and the thumb nail images 34 are received from the ultrasound monitoring system.”)
	Because Gatzke -Li - Bhavaraju and Sandy are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of Gatzke  to include a system wherein the information of the vital sign that is displayed in the first mode includes a measurement value and a waveform and the ultrasonic image is overlapped on the screen as taught by Sandy. One would have been motivated to make such a combination in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Sandy, [0008]).
		
Regarding claim 32,
	Gatzke - Li - Bhavaraju and Sandy teaches all the limitations of Claim 31. Gatzke -further teaches the system wherein when switching from the first mode to the second mode, the ultrasonic image is overlapped on the screen in a manner that the ultrasonic image is overlapped on the waveform (see Gatzke: Fig.3B, [0033], “A schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”). See also Sandy Fig.3, [0034], “the combined display 30 includes an ultrasound image viewing section 31 that includes the ultrasound image 32 and the plurality of thumb nail images 34. The thumb nail images 34 allow the operator to select between different views available from the ultrasound system.”).See also Sandy Fig.3, [0032] and [0033], “combined ultrasound and hemodynamic anesthesia monitoring display 30”, “the combined display 30 includes a hemodynamic display section 35 that includes selected hemodynamic measurements, including a pair of ECG traces 36, a pair of invasive blood pressure traces 38 and an oxygen saturation trace 40. The hemodynamic data for the ECG trace 36, blood pressure trace 38 and oxygen saturation trace 40 is received from the anesthesia monitoring system, while the ultrasound image 32 and the thumb nail images 34 are received from the ultrasound monitoring system.”)

Regarding claim 38
	Gatzke - Li - Bhavaraju and Sandy teaches all the limitations of Claim 31. Gatzke further teaches the system wherein:
the measurement value includes a plurality of measurement values and the waveform includes a plurality of waveforms (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”), 
wherein first measurement values among the plurality of measurement values are displayed in a first area of the display, and the plurality of waveforms is displayed in a second area of the display and associated with the first measurement values, respectively, the second area corresponding to the first area (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”), wherein the processor is further configured to: 10 
while operating in the first mode, control the display to display, on the first content screen, each of the first measurement values in a certain order to visually correspond to its associated waveform among the plurality of waveforms (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”) and 
control the display to switch the operation mode from the first mode to the second mode (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.” i.e. when the ultrasound device is connected to the patient monitor the display is switched from displaying only vital sign information to displaying vital sign information and ultrasound image ), and 
display, on the second content screen, the ultrasonic image on at least a part of the second area, and continue displaying the first measurement values in the certain order so that positions of the first measurement values on the first area of the display are not changed (see Gatzke: Fig.1, [0025], “a schematic diagram of an embodiment of a system including an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 to a particular region of the heart to obtain an optimal view of the heart.”)
	As shown above, Gatzke teaches or suggests a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.3A and 3B, [0033], displaying  physiological parameters (vital signs) and ultrasound imaging as a split screen or “window” in “window” display wen the ultrasound devise is connected to the EKG device as shown in Figure 1.). In addition, Examiner notes that the patient monitor user can switch between the vital sign information and the ultrasound image by simply connecting and disconnecting the ultrasound module form the patient monitor system. In other words, when the ultrasound deceive is not connected to the patient monitor device, the operation is in the first mode of operation and only display the vital sign information and when the operation connect the ultrasound device , the vital sign and the ultrasound image are displayed on the same screen which is the second mode. 
	However, Gatzke does not explicitly teach or suggest the system wherein the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device and a user input received through a button provided in a case of the ultrasonic measurement device used for acquiring the ultrasonic image and uses to switch image.
	Bhavaraju teaches the system comprising a processor configured to switch between a first mode and the second mode of operation based on user input is entered through an operation interface of a device (see Bhavaraju: Fig.1, [0009], [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because both Gatzke and Bhavaraju address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, taught by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

11.	Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gatzke in view of  Li and Bhavaraju as applied to claims 31, 32 and 38, as shown above and in further view of Smith et al (Patent Number : US 6188407 B1, Date of Patent: February 13, 2001)

Regarding claim 33, 
	Gatzke, Li  and Bhavaraju teaches all the limitations of Claim 27. Gatzke, Li  and Bhavaraju further teaches the system of switching from the first mode to the second mode as shown above.  
	Gatzke, Li  and Bhavaraju does not explicitly teach or disclose the system wherein the measurement value includes a plurality of measurement values and the waveform includes at least one waveform, the plurality of measurement values and the at least one waveform are assigned priority values, respectively, and, […], the processor is further configured to selectively display the plurality of measurement values and the at least one waveform, based on the priorities values.
	However, Smith teaches system wherein the measurement value includes a plurality of measurement values and the waveform includes at least one waveform, the plurality of measurement values and the at least one waveform are assigned priority values, respectively, and, […], the processor is further configured to selectively display the plurality of measurement values and the at least one waveform, based on the priorities values (see Smith: Col.8, Line 8-15, “vital signs are displayed top to bottom based on their assigned priority, where the one assigned the highest priority is displayed at the top. Generally, vital signs are assigned priorities based on the order the operator ranked all of the parameters in terms of importance in configuration mode. Since heart rate or pulse is so important and it can be derived from multiple parameters, it is automatically assigned the highest priority. Each different vital sign can be displayed in two different formats: small and large.”) 
	Because Gatzke, Li  and Bhavaraju and Smith are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of to include a system wherein measurement values and the at least one waveform are assigned priority values as taught by Smith. One would have been motivated to make such a combination in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Smith, [0008]).

Regarding claim 34,
	Gatzke, Li , Bhavaraju and Smith teaches all the limitation of Claim 33. Gatzke  further teaches the system wherein based on a display size of the ultrasonic image being smaller, control the display to display measurement values among the plurality of measurement values […] (see Gatzke: Fig.3B, [0033], “schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen.”) and 
based on the display size of the ultrasonic image being larger, control the display to display measurement values and a waveform among the plurality of measurement values and the at least one waveform that have the highest priority value and at least one other priority value lower than the highest priority value (see Gatzke: Fig.3B, “FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”
	As shown above Gatzke teaches or disclosed displaying patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend line. 
	However, Gatzke does not teach or suggest display measurement values and a waveform among the plurality of measurement values and the at least one waveform that have the highest priority value. 
	

11.	Claims 35 - 36 under 35 U.S.C. 103 as being unpatentable over Gatzke in view of  Li , Bhavaraju and Sandy as applied to claims 33-34,and 37 as shown above and in further view of Smith et al ( Patent Number : US 6188407 B1, Date of Patent: February 13, 2001)

Regarding claim 35  
	Gatzke -Li - Bhavaraju and Sandy teaches all the limitations of Claim 31. Gatzke -Li - Bhavaraju and Sandy further teaches the system of switching from the first mode to the second mode as shown above.  
	Gatzke -Li - Bhavaraju and Sandy does not explicitly teach or disclose the system wherein the measurement value includes a plurality of measurement values and the waveform includes at least one waveform, the plurality of measurement values and the at least one waveform are assigned priority values, respectively, and, […], the processor is further configured to selectively display the plurality of measurement values and the at least one waveform, based on the priorities values.
	However, Smith teaches system wherein the measurement value includes a plurality of measurement values and the waveform includes at least one waveform, the plurality of measurement values and the at least one waveform are assigned priority values, respectively, and, […], the processor is further configured to selectively display the plurality of measurement values and the at least one waveform, based on the priorities values (see Smith: Col.8, Line 8-15, “vital signs are displayed top to bottom based on their assigned priority, where the one assigned the highest priority is displayed at the top. Generally, vital signs are assigned priorities based on the order the operator ranked all of the parameters in terms of importance in configuration mode. Since heart rate or pulse is so important and it can be derived from multiple parameters, it is automatically assigned the highest priority. Each different vital sign can be displayed in two different formats: small and large.”) 
	Because Gatzke -Li - Bhavaraju - Sandy and Smith are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of to include a system wherein measurement values and the at least one waveform are assigned priority values as taught by Smith. One would have been motivated to make such a combination in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Smith, [0008]).

Regarding claim 36  
	Gatzke -Li - Bhavaraju and Sandy teaches all the limitations of Claim 31. Gatzke further teaches the system wherein based on a display size of the ultrasonic image being smaller, control the display to display measurement values among the plurality of measurement values […] (see Gatzke: Fig.3B, [0033], “schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen.”) and 
based on the display size of the ultrasonic image being larger, control the display to display measurement values and a waveform among the plurality of measurement values and the at least one waveform that have the highest priority value and at least one other priority value lower than the highest priority value (see Gatzke: Fig.3B, “FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”)

	As shown above Gatzke teaches or disclosed displaying patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend line. 

	However, Gatzke does not teach or suggest display measurement values and a waveform among the plurality of measurement values and the at least one waveform that have the highest priority value. 
	Smith teaches display measurement values and a waveform among the plurality of measurement values and the at least one waveform that have the highest priority value (see Smith: Col.8, Line 8-15, “vital signs are displayed top to bottom based on their assigned priority, where the one assigned the highest priority is displayed at the top. Generally, vital signs are assigned priorities based on the order the operator ranked all of the parameters in terms of importance in configuration mode. Since heart rate or pulse is so important and it can be derived from multiple parameters, it is automatically assigned the highest priority. Each different vital sign can be displayed in two different formats: small and large”)
	Because Gatzke -Li - Bhavaraju and Sandy and Smith are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of Gatzke - Bhavaraju and Sandy to include a system wherein measurement values and the at least one waveform are assigned priority values as taught by Smith. One would have been motivated to make such a combination in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Smith, [0008]).

12.	Claims 39 ,5 and 26 under 35 U.S.C. 103 as being unpatentable over Gatzke (Pub. No.: US 20030163045 Al, Pub. Date: August 28, 2003) in view of Li et al (Pub No.: US 20120165677 A1, Pub. Date: 2012-06-28) in view Bhavaraju (Pub No.: US 20160081597 A1, Pub. Date: March 24, 2016) and in further view of Smith et al ( Patent Number : US 6188407 B1, Date of Patent: February 13, 2001)

Regarding independent claim 39  
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0026], “ultrasound images may be stored and executed by the ultrasound plug-in module 10, by the patient monitor unit 20, or by a remote processor at the remote location. The algorithms would generate the ultrasound displays and may process pressure waveforms, cardiac waveforms, and ultrasound waveforms in a continuous manner.”), the patient monitor comprising:
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent (subject information), wherein the display is configured to operate in one from among a first mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode ), and a second mode ( see Gatzke: Fig. 3A. [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display (second mode).”), and 
a processor configured to switch an operation mode of the display between the first mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode )  and the second mode (see Gatzke: Fig. 3A, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display (second mode).” i.e. when the ultrasound device is connected to the patient monitor the display is switched from displaying only vital sign information to displaying vital sign information and ultrasound image ),
wherein the first mode is for providing, on the display, a first content screen which displays information of the vital sign and does not display the ultrasonic image (see Gatzke: Fig.1, [0026], “patient monitor unit 20 is a modular device including a display 35, which the physician monitors at the bedside. Multiple small modules 40 are provided that plug into various slots within the patient monitor unit 20. For instance, if it is necessary to monitor a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20. A cable 60 is connected from the ECG module 50 to electrodes on the patient. Similarly, if the physician is monitoring blood pressure, a blood pressure module 70 is plugged into the patient monitor unit 20 and a cable 80 is connected from the blood pressure module 70 to a pressure transducer (not shown) on the patient.”), and 
wherein the second mode is for providing, on the display, a second content screen which displays a part of the information of the vital sign and displays the ultrasonic image so that the ultrasonic image [reduces] a remaining part of the information of the vital sign so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign is [reduced] by the ultrasonic image (see Gatzke: Fig.3A and Fig.3B, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”),
in response to the switching from the first mode to the second mode (see Gatzke: Fig. 3A, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display (second mode).” i.e. when the ultrasound device is connected to the patient monitor the display is switched from displaying only vital sign information to displaying vital sign information and ultrasound image ), the processor is further configured to: 
based on a first display size of the ultrasonic image, control the display to display the first measurement values and to not display any other measurement value among the plurality of measurement values and any of the plurality of waveforms (see Gatzke: Fig. 3A, [0033], “a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen.) and 
based on a second display size of the ultrasonic image, control the display to display the first measurement values and display at least one second measurement value among the plurality of measurement values and at least one waveform among the plurality of waveforms[…]  the second display size being smaller than the first display size (see Gatzke: Fig. 3A, [0033], a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display (second mode).” i.e. when the ultrasound device is connected to the patient monitor the display is switched from displaying only vital sign information to displaying vital sign information and ultrasound image ),

	As shown above, Gatzke teaches or suggests a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.3A and 3B, [0033], displaying  physiological parameters (vital signs) and ultrasound imaging as a split screen or “window” in “window” display wen the ultrasound devise is connected to the EKG device as shown in Figure 1.. In addition, Examiner notes that user can switch between the vital sign information and the ultrasound image by simply connecting and disconnecting the ultrasound module form the patient monitor system. In other words, when the ultrasound deceive is not connected to the patient monitor device, the operation is in the first mode of operation and only display the vital sign information and when the operation connect the ultrasound device , the vital sign and the ultrasound image are displayed on the same screen which is the second mode. 
	However, Gatzke does not explicitly teach or suggest the system wherein :
a second content screen which displays a part of the information of the vital sign and displays the ultrasonic image so that the ultrasonic image [reduces] a remaining part of the information of the vital sign so that the information of the vital sign has an appearance in which the remaining part of the information of the vital sign is [reduced] by the ultrasonic image 
the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device,
the processor is configured to display at least one second measurement value among the plurality of measurement values and at least one waveform among the plurality of waveforms that have the second highest priority value,
the information on the vital sign includes a plurality of measurement values and a plurality of waveforms that are assigned priority values, respectively, herein the priority values include a highest priority value assigned to first measurement values among the plurality of measurement values, and a second highest priority value lower than the highest priority value.

	Li teaches the system that provide information of the vital sign has an appearance in which the remaining part of the information of the vital sign covered by the ultrasonic image ( see Fig3.3, [0037], “ the medical imaging method includes the following steps of: acquiring an ultrasound image and a photoacoustic image (as shown in step S302); overlapping the ultrasound image and the photoacoustic image to generate an overlapped image (as shown in step S304).”, i.e. two medical images can be presented  on a display with one image overlapping or covering another medical image ) ) See also [0031],[0038] describing ultrasound image and a photoacoustic image overlapping )
	Because both Gatzke and Li address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, taught by Gatzke to include the system ultrasound image covering or overlapping another medical image as taught by Li. After modification of Gatzke, the patient monitor  system the display ultrasound image and vital sign information in a split screen or in "window-in-window" display  can also display the ultrasound image and the vital sign information by overlapping the ultrasound image over the vital sign information as taught by Li. One would have been motivated to make such a combination in order to provide a clear visible and precise information of an image by  increasing or decreasing the size of the important information.


Gatzke and Li does not explicitly teach or suggest the system wherein :
the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device,
the processor is configured to display at least one second measurement value among the plurality of measurement values and at least one waveform among the plurality of waveforms that have the second highest priority value,
the information on the vital sign includes a plurality of measurement values and a plurality of waveforms that are assigned priority values, respectively, herein the priority values include a highest priority value assigned to first measurement values among the plurality of measurement values, and a second highest priority value lower than the highest priority value.

	Bhavaraju teaches the system comprising a processor configured to switch between a first mode and the second mode of operation based on user input is entered through an operation interface of a device (see Bhavaraju: Fig.1, [0009], [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because Gatzke, Li and Bhavaraju address the same/similar issue of switching different mode of operation of patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, taught by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 
	As shown above, Gatzke teaches or suggests a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.3A and 3B, [0033], displaying  physiological parameters (vital signs) and ultrasound imaging as a split screen or “window” in “window” display wen the ultrasound devise is connected to the EKG device as shown in Figure 1.  Bhavaraju teaches or suggests a real time switching between a first or initial mode of user interaction and a second or new mode of user interaction, i.e. the biological monitoring device is capable of switching between first mode and second mode based on user input.

Gatzke, Li and Bhavaraju does not explicitly teach or suggest the system wherein:
the processor is configured to display at least one second measurement value among the plurality of measurement values and at least one waveform among the plurality of waveforms that have the second highest priority value and the information on the vital sign includes a plurality of measurement values and 
a plurality of waveforms that are assigned priority values, respectively, herein the priority values include a highest priority value assigned to first measurement values among the plurality of measurement values, and a second highest priority value lower than the highest priority value.

However, Smith teaches or suggests the system wherein :
the processor is configured to display at least one second measurement value among the plurality of measurement values and at least one waveform among the plurality of waveforms that have the second highest priority value and the information on the vital sign includes a plurality of measurement values (see Fig.6, Smith: Col.8, Line 55-65, “the ECG parameter is ranked as the most important parameter. Consequently, in terms of waveforms, ECG's primary lead is assigned the highest membership priority as well as the highest location priority. As long as the ECG parameter is in ready mode or operate mode, the primary lead will appear at the top of the display. Secondary leads, on the other hand, are automatically assigned the lowest membership priority but the next to highest location priority. If the secondary waveforms selected to be viewed are part of the set of viewable waveforms, they will be displayed underneath the primary lead.”)
the information on the vital sign includes a plurality of measurement values and a plurality of waveforms that are assigned priority values, respectively, herein the priority values include a highest priority value assigned to first measurement values among the plurality of measurement values, and a second highest priority value lower than the highest priority value (see Fig.6, Smith: Col.8, Line 8-15, “vital signs are displayed top to bottom based on their assigned priority, where the one assigned the highest priority is displayed at the top. Generally, vital signs are assigned priorities based on the order the operator ranked all of the parameters in terms of importance in configuration mode. Since heart rate or pulse is so important and it can be derived from multiple parameters, it is automatically assigned the highest priority. Each different vital sign can be displayed in two different formats: small and large.”) 
	Because Gatzke - Li - Bhavaraju and Smith are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of to include a system wherein measurement values and the at least one waveform are assigned priority values as taught by Smith. One would have been motivated to make such a combination Gatzke - Bhavaraju in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Smith, [0008]).
	
Regarding Claim 5,
	As shown above, Gatzke - Li - Bhavaraju and Smith  teaches all the limitations of claim 39. Gatzke  further teaches the system wherein: 
in response to detecting an attachment of an ultrasonic measurement device which is used for acquiring the ultrasonic image while the display operates in the first mode (see Gatzke: Fig.1, [0025], “an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 (operation interface of an ultrasonic measurement device) to a particular region of the heart to obtain an optimal view of the heart”), the processor is configured to switch the display from the first mode to the second mode (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”), and 
in response to detecting detachment of the ultrasonic measurement device while the display operates in the second mode, the processor is configured to switch the display from the second mode to the first mode (see Gatzke: Fig.2, [0025], FIG. 2, the ultrasound imaging unit 90 is illustrated as a dedicated display unit. A separate display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70. “, i.e. if the ultrasound  is not connected to only the image in the first mode will be displayed)
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system.
	Bhavaraju teaches the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system (see Bhavaraju: Fig.1, [0009], [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because both Gatzke and Bhavaraju address the same issue of displaying information from different devices that provide different information by controlling the input source ,  accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals.
	
Regarding claim 26,
	As shown above, Gatzke - Li - Bhavaraju  and Smith teaches all the limitations of claim 39. Gatzke  further teaches the system wherein
in response to detecting an attachment of an ultrasonic measurement device which is used for acquiring the ultrasonic image while the display operates in the first mode (see Gatzke: Fig.1, [0025], “an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 (operation interface of an ultrasonic measurement device) to a particular region of the heart to obtain an optimal view of the heart”), the processor is configured to switch the display from the first mode to the second mode (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”).
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment of a device to a patient monitor system.
	Bhavaraju teaches the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment of a device to a patient monitor system (see Bhavaraju: Fig.1, [0009] and [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because both Gatzke and Bhavaraju address the same issue of displaying information from different devices that provide different information by controlling the input source ,  accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment of a device to a patient monitor system as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177    

                                                                                                                                                                                                                                                                                                                                                                                              /MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177